Citation Nr: 1441042	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for left ankle calcaneal spurs.

2.  Entitlement to an initial disability rating in excess of 20 percent for left knee instability.

3.  Entitlement to an initial disability rating in excess of 10 percent for a left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and an electronic claim file known as Virtual VA.


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his left ankle and knee conditions in April 2011.  The Board has reviewed the examination report and determined that it does not address all of the evaluation criteria necessary to fully assess these conditions.  In addition, the Veteran indicated that has more impairment than was noted in his examination.  In light of these circumstances, the Board finds that a new VA examination is warranted.  Before the examination, the originating agency should undertake appropriate development to obtain any outstanding records pertaining to the claims, to include any ongoing, VA treatment records related to the Veteran's left ankle and knee disabilities.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities from the Battle Creek or Detroit VAMCs, and any other VA healthcare facility in which the Veteran obtained treatment for the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left ankle and knee disabilities.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include, to the extent possible, the extent of any additional limitation of motion during flare ups, on repeated use, and due to weakened movement; excess fatigability; incoordination; and pain on movement.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

